

116 HR 1861 IH: ZZZ’s to A’s Act
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1861IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Ms. Lofgren introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to conduct a study to determine the relationship between
			 school start times and adolescent health, well-being, and performance.
	
 1.Short titleThis Act may be cited as the ZZZ’s to A’s Act. 2.FindingsCongress finds the following:
 (1)The Secretary of Education has not formally issued policy guidance on school start times. (2)Eight to 10 hours of sleep a day is recommended for teenagers aged 13 to 18 years, but early school start times are contributing to lack of sleep among adolescents.
 (3)Despite the shift in biological rhythms during puberty, which causes adolescents to sleep later at night and wake later in the morning, 93 percent of high schools and 83 percent of middle schools in the United States started before 8:30 a.m. in 2014.
 (4)Numerous local educational agencies across 46 States have recently changed or are considering changing school start times in an effort to improve adolescent health, well-being, and performance.
 (5)Later school start times are associated with— (A)improvements in academic performance, including attendance rates, grade point averages, and test scores;
 (B)improvements in mental and physical health, including reduced risk of depression and obesity; and (C)improvements in public safety, including reduced risk of automobile accidents.
 (6)A universal delay in school start times would be a cost-effective policy measure. (7)The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by fostering educational excellence and ensuring equal access.
 3.Study and reportNot later than 18 months after the date of the enactment of this Act, the Secretary of Education shall—
 (1)conduct a study, directly or through the award of a grant or contract, to examine the relationship between school start times and adolescent health, well-being, and performance that—
 (A)provides a comprehensive review of the scientific evidence relating to school start times and adolescent health, well-being, and performance;
 (B)compares adolescent health, well-being, and performance among local educational agencies with different school start times; and
 (C)evaluates factors that contribute to or affect school start times; and (2)submit to Congress a report that describes—
 (A)the findings of the study; and (B)any recommendations of the Secretary based on such findings.
 4.DefinitionsIn this Act: (1)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)PerformanceThe term performance means a measurement of how well an individual achieves a desired task, and may include academic performance and cognitive performance.
			